Order entered February 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01207-CR

                           BRITTANY RAE BOOKER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-83858-2014

                                            ORDER
       The Court REINSTATES the appeal.

       On January 22, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is represented by retained counsel; (3) Denise

Condran and Kelly Bryant are the court reporters who recorded the proceedings; (4) appellant

made payment to Ms. Condran on January 30, 2015, and she is preparing her portion of the

record; and (5) Ms. Bryant gave appellant a quote on her portion of the record and is awaiting

payment.

       We ORDER Denise Condran, as official court reporter of the County Court at Law No.

3, to file by MARCH 16, 2015, either the complete reporter’s record or the portion of the
reporter’s record for which payment has been received, together with written verification that

appellant did not make payment for the remaining portion of the record. We notify appellant that

if we receive verification of non-payment, we will order the appeal submitted without the missing

portion of the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Denise

Condran, official court reporter, County Court at Law No. 3; Kelly Bryant, court reporter;

Charles Pelowski; and John Rolater.


                                                     /s/    LANA MYERS
                                                            JUSTICE